AO 245B (Rev 02/18)   Judgment in a Cnmmal Case
                      Sheet 1



                                       UNITED STATES DISTRICT COURT
                                       Eastern District of Pennsylvania
                                                        )
              UNITED STATES OF AMERICA                  )    JUDGMENT IN A CRIMINAL CASE
                                  v.

                                                             f:fLEb               Case Number:            DP AE2: 18CR00003O-001
                  TA.To\J"IATHOMPSON-RAPLEY
                                                            FEBO 5 20~            USM Number:             76586-066

                                                     BKATE SAR•,M. )              Hope Lefeber, E~q.
                                                      Y--__:_ ~N, Clerk           Defendant's Attorney
THE DEFENDA.~T:                                                     Dep. Clerk
X   pleaded guilty to count(s)     1 of the Information.

D   pleaded nolo contendere to count(s)
    which was accepted bv the court.

D   was found guilty on count( s)
    after a plea of not guiltv.

The defendant is adjudicated guilty of these offenses:

Title & Section                  Nature of Offense                                                          Offense Ended              Count
18:1341                          Mail fraud.                                                                   2/2017                    1




       The defendant is sentenced as provided in pages 2 through            7             of this .iudgment. The sentence is imposed pursuant to
                                                                           -- --
the Sentencing Reform Act of 1984.

D   The defendant has been found not guilty on count(s)

D   Count(s) ---· _ _ _ _ _ _ _ _ _ _ _ _               D   is    D   are dismissed on the motion of the United States.

          It is ordered that the defendant must notify the C' nited States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                        _January 30, 2019
                                                                         Date of lmoos1t10n of Judgment




                                                                         Signature of Judge




                                                                         N=o ' " : ; '

                                                                         Date
                                                                                          r~ I 'r
                                                                        ,MITCHELL S. GOLDBER_G~,_u_.s_._D_.J_.- - - -

                                                                                                    I
          \.,


AO 2458 (Rev 02/18)          Judgment m Cnnunal Case
                             Sheet 2 - Impnsonment
                                                                                                      Judgment - Page    2   of   7
 DEFENDANT:                        TANIA THOMPSON-RAPLEY
 CASE NUMBER:                      DPAE2: 18CR000030-001


                                                                  IMPRISONMENT
          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:

 6 months on Count 1 of the Information.




            The court makes the following recommendations to the Bureau of Prisons:




      D     The defendant is remanded to the custody of the United States Marshal.

      D     The defendant shall surrender to the United States Marshal for this district:

                D   at                                 D   a.m.    D    p.m.     on
                D   as notified by the United States Marshal.

      X The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prison<;:
                X   before 2 p.m. on       Monday, March 11, 2019_ __
                D   as notified by the United States Marshal.
                D   as notified by the Probation or Pretrial Services Office.



                                                                        RETURN
 I have executed this judgment as follows:




                Defendant delivered on                                                      to

 at                      _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                                     --   -- ----- -----
                                                                                                    UNITED STATES MARSIW.




                                                                                By
                                                                                                 DEPUTY UNITED STATES MARSHAL
AO 245B (Rev 02/18) Judgment ma Cnmmal Case
                     Sheet 3 - - Supervised Release
                                                                                                      Judgment   Page _ _
                                                                                                                        3_     of        7
DEFENDANT:                 TANIA THOMPSON-RAPLEY
CASE NUMBER:                DPAE2: 18CR000030-001
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

2 years on Count 1 of the Information_




                                                      MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
             D   The above drug testing condition is suspended, based on the court's determination that you
                 pose a low risk of future substance abuse. (check if applicable)
4.    D    You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check if applicable)
5.    X    You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    D    You must comply with the requirements of the Sex Offender Registration and Notification Act (34 C.S.C. § 20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.    D    You must participate in an approved program for domestic violence. (check zf applzcable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B (Rev. 02/18)   Judgment ma Cnmmal Case
                       Sheet 3A - Supervised Release
                                                                                              Judgment   Page ---'-4_ _ of             7
DEFENDANT:                   TANIA THOMPSON-RAPLEY
CASE NUMBER:                 DPAE2: 18CR000030-001

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
      time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
      the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
      notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer
      within 72 hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
      to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least
      10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
      was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
      tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www,uscomts.goy.


Defendant's Signature                                                                                    Date
                            -------- -
AO 245B(Rev 02/18)   Judgment ma Cnlillnal Case
                     Sheet 3D - Supervised Release
                                                                                          Judgment-Page _ 5 _ of          7
DEFENDANT:              TANIA THOMPSON-RAPLEY
CASE NUMBER:            DPAE2:18CR000030-001

                                      SPECIAL CONDITIONS OF SUPERVISION
The defendant is to be confined to her residence for a period of six ( 6) months commencing at the direction of the U.S.
Probation Office. The defendant shall be required to be at this residence at all times except for approved absences for
gainful employment, community service, religious services, medical care, educational or training programs, and at
other such times as may be specifically authorized by the U.S. Probation Office. The defendant shall wear an electronic
monitoring device and follow electronic monitoring procedures. The defendant shall permit the probation officer access
to the residence at all times and maintain a telephone at the residence without any custom services or portable, cordless
equipment. The defendant shall comply with any other specific conditions of home confinement as the probation
officer requires. The United States Probation Office shall pay the costs of electronic monitoring.

The Defendant shall participate in a mental health program for evaluation and/or treatment as directed by the U.S. Probation
Office. The Defendant shall remain in treatment until satisfactorily discharged with the approval of the U.S. Probation
Office.

The Defendant is prohibited from incurring any new credit charges or opening additional lines of credit without the approval
of the probation officer, unless the Defendant is in compliance with any payment schedule for any fine or restitution
obligation. The Defendant shall not encumber or liquidate interest in any assets unless it is in direct service of the fine or
restitution obligation or otherwise has the express approval of the Court.

The Defendant shall provide the U.S. Probation Office with full disclosure of her financial records to include yearly income
tax returns upon the request of the U.S. Probation Office. The Defendant shall cooperate with the probation officer in the
investigation of her financial dealings and shall provide truthful monthly statements of her income.
AO 245B (Rev 02/18)   Judgment in a Cnmmal Case
                      Sheet 5 - Cnmmal Monetary Penalties
                                                                                                        Judgment - Page      6     of        7
DEFENDANT:                      TANIA THOMPSON-RAPLEY
CASE NUMBER:                    DPAE2:18CR000030-001
                                              CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                    Assessment                 JVTA Assessment*                     Fine                       Restitution
TOTALS            $ 100.00                   $ 0                                  $ 0                         $50,000.00



D The determination of restitution is deferred                        • An Amended Judgment in a Criminal Case (AO 245CJ will be entered
until after such determination.

 D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
     before the United States is paid.

Name of Payee                               Total Loss**                           Restitution Ordered                     Priority or Percentage
L.W.                                                $50,000.00                                  $50,000.00                          100%
(victim information filed
under seal)




 TOTALS                            $ - - -_            50,00Q.OQ__            $                   50,000.00

 D     Restitution amount ordered pursuant to plea agreement $
                                                                            ---------
 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 X     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       X     the interest requirement is waived for          D       fine   X restitution.

       D     the interest requirement for       D     fine       D    restitution is modified as follows:

 * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
      or after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 02/18)   Judgment m a Cnnunal Case
                       Sheet 6 - Schedule of Pavments
                                                                                                           Jud~ent    · Page      7      of   __ _?_ _
 DEFENDANT:                TANIA THOMPSON-RAPLEY
 CASE NUMBER:              DPAE2: 18CR000030-001


                                                        SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows.

A     X    Lump sum payment of$          50,100.00            due immediately, balance due


           •X   not later than
                                                  - - - -
                                                                  , or
                in accordance with     •     C    •   D,
                                                              •    E,or       X Fbelow; or

 B
      •    Payment to begin immediately (may be combined with             • c.         OD.or         D F below); or
 C    D    Payment in equal _ _ _            (e.g., weekly, monthly, quarterly) installments of $                      over a period of
               _ _ (e.g., months or years), to commence         _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

 D    D    Payment in equal          ____ (e.g., weekly, monthly, quarterly) installments of $                           over a period of
                      _ (e.J?., months or years), to commence             . (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

 E    O    Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F    X    Special instructions regarding the payment of criminal monetary penalties:
           $100.00 Special assessment is due immediately.
           $50,000.00 Restitution is due immediately. It is recommended that the Defendant participate in the Bureau of Prisons Inmate Financial
           Responsibility Program and provide a minimum payment of $25.00 per quarter towards restitution. In the event the entire restitution is not paid
           prior to the commencement of supervision, ihe Defendant shall satisfy the amount due in monthly installments of not less than $10.00, to
           commence 30 days after release from confinement.

 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
 during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
 Inmate Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D    Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (tncludtng defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




 D    The defendant shall pay the cost of prosecution.

 D    The defendant shall pay the following court cost(s):

 D    The defendant shall forfeit the defendant's interest in the following property to the United States:




 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
 interest, (6) community restitution, (7) JVfA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
